Name: 2012/832/EU: Decision of the European Central Bank of 10Ã December 2012 amending Decision ECB/2010/21 on the annual accounts of the European Central Bank (ECB/2012/30)
 Type: Decision
 Subject Matter: national accounts;  EU institutions and European civil service;  accounting
 Date Published: 2012-12-22

 22.12.2012 EN Official Journal of the European Union L 356/93 DECISION OF THE EUROPEAN CENTRAL BANK of 10 December 2012 amending Decision ECB/2010/21 on the annual accounts of the European Central Bank (ECB/2012/30) (2012/832/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 26.2 thereof, Whereas: (1) Decision ECB/2010/21 of 11 November 2010 on the annual accounts of the European Central Bank (1) lays down the rules for drawing up the annual accounts of the European Central Bank (ECB). (2) Article 3 of Decision ECB/2010/21 specifies that the basic accounting assumptions defined in Article 3 of Guideline ECB/2010/20 of 11 November 2010 on the legal framework for accounting and financial reporting in the European System of Central Banks (2) also apply for the purposes of Decision ECB/2010/21. This applies, inter alia, to Article 3(c) of Guideline ECB/2010/20 in relation to post-balance sheet events, which provides that assets and liabilities are adjusted for events that occur between the annual balance sheet date and the date on which the financial statements are approved by the relevant bodies if they affect the condition of assets or liabilities at the balance sheet date. (3) It needs to be clarified for the ECBs annual accounts that post-balance sheet events should only be taken into account until the date when the financial statements are authorised for issue, i.e. the date on which the Executive Board authorises the submission of the ECBs annual accounts to the Governing Council for approval. (4) Decision ECB/2010/21 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment Article 3 of Decision ECB/2010/21 is replaced by the following: Article 3 Basic accounting assumptions The basic accounting assumptions defined in Article 3 of Guideline ECB/2010/20 shall also apply for the purposes of this Decision. In derogation from the first sentence of Article 3(c) of Guideline ECB/2010/20, post-balance sheet events shall only be taken into account until the date on which the Executive Board authorises the submission of the ECBs annual accounts to the Governing Council for approval.. Article 2 Entry into force This Decision shall enter into force on 31 December 2012. Done at Frankfurt am Main, 10 December 2012. The President of the ECB Mario DRAGHI (1) OJ L 35, 9.2.2011, p. 1. (2) OJ L 35, 9.2.2011, p. 31.